                   Case 20-50692-BLS          Doc 4     Filed 07/30/20      Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                                  Case No. 18-11736 (BLS)

                                                                    (Jointly Administered)
                                Debtors.

ALFRED T. GIULIANO, in his capacity as
Chapter 7 Trustee of HERITAGE HOME                                  Adversary Proceeding
GROUP, LLC, et al.,                                                 Case No. 20-50692 (BLS)
                           Plaintiff,

                        vs.

YANG MING (AMERICA) CORPORATION,

                                Defendant.

            STIPULATION FOR EXTENSION OF TIME FOR DEFENDANT TO
           ANSWER, MOVE OR OTHERWISE RESPOND TO THE COMPLAINT

         Plaintiff, Alfred T. Giuliano in his capacity as chapter 7 trustee of Heritage Home Group,

 LLC, et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the “Debtors”) in the

 above-captioned cases pending under chapter 7 of title 11 of the United States Code (the

 “Bankruptcy Code”), by and through his undersigned counsel and Yang Ming (America)

 Corporation (the “Defendant” together with Plaintiff, the “Parties”), enter into this Stipulation for

 Extension of Time for Defendant to Answer, Move or Otherwise Respond to the Complaint (the

 “Stipulation”) and hereby stipulate and agree as follows:

         1.       The Parties agree and stipulate that the time within which Defendant may answer,

 move, or otherwise plead in response to the Complaint for Avoidance and Recovery of Preferential


 1
   The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers,
 are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206);
 HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
 headquarters was located at 1925 Eastchester Drive, High Point, North Carolina 27265.


 DOCS_LA:331154.1 31270/002
                  Case 20-50692-BLS         Doc 4       Filed 07/30/20   Page 2 of 2




Transfers Pursuant to 11 U.S.C. Sections 547 & 550 [D.I. 1] in the above-captioned adversary

proceeding is hereby extended to and including September 3, 2020.

        2.       Except as specifically set forth herein, all rights, claims and defenses of the Parties

are fully preserved. Additionally, the Parties reserve their rights to seek further extensions from

the Court.

Dated: July 30, 2020                    PACHULSKI STANG ZIEHL & JONES LLP

                                        /s/ Peter J. Keane
                                        Bradford J. Sandler (DE Bar No. 4142)
                                        Andrew W. Caine (CA Bar No. 110345)
                                        Peter J. Keane (DE Bar No. 5503)
                                        Steven W. Golden (TX Bar No. 24099681)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                        Phone: (302) 652-4100
                                        Facsimile: (302) 652-4400
                                        Email: bsandler@pszjlaw.com
                                                acaine@pszjlaw.com
                                                pkeane@pszjlaw.com
                                                sgolden@pszjlaw.com

                                        Counsel to Plaintiff, Alfred T. Giuliano, chapter 7 Trustee
                                        for the Estates of Heritage Home Group, LLC, et al.

                                        -and-

Dated: July 30, 2020                    PRICE MEESE SHULMAN & D’ARMINO P.C.


                                        /s/ Rick A. Steinberg
                                        Rick A. Steinberg, Esq. (NJ Bar No 031711989)
                                        50 TICE BOULEVARD, SUITE 380
                                        WOODCLIFF LAKE, NJ 07677
                                        Phone: 201-391-3737
                                        Email: RSteinberg@pricemeese.com

                                        Counsel for Defendant




                                                    2
DOCS_LA:331154.1 31270/002
